In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Queens County (Clark, J.), dated August 21, 1992, which, upon a fact-finding order of the same court, dated June 17, 1992, made after a hearing, finding that the appellant had *534committed an act which, if committed by an adult, would have constituted the crime of obstructing governmental administration in the second degree, adjudged him to be a juvenile delinquent and sentenced him to 12 months’ probation. The appeal brings up for review the fact-finding order dated June 17, 1992.
Ordered that the order of disposition is affirmed, without costs or disbursements.
Viewing the evidence in the light most favorable to the presenting agency (see, Matter of Anthony M., 142 AD2d 731) it is legally sufficient to establish that, after the appellant was instructed to leave the premises, he committed the crime of obstructing governmental administration in the second degree. Bracken, J. P., Miller, Copertino, Santucci and Altman, JJ., concur.